Citation Nr: 0616018	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-24 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for inflammatory polyarthritis prior to April 6, 2004.  

2.  Entitlement a rating in excess of 40 percent for 
inflammatory polyarthritis from April 6, 2004.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to May 
1968, from June 1980 to March 1981 and from May 1983 until 
his retirement in April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  For the period prior to April 6, 2004, the veteran's 
rheumatoid arthritis, diagnosed as inflammatory 
polyarthritis, is an active process that has resulted in a 
well-established diagnosis with no more than one or two 
exacerbations per year.  

2.  For the period from April 6, 2004, the veteran's 
rheumatoid arthritis, diagnosed as inflammatory 
polyarthritis, has resulted in a definite impairment of 
health or incapacitating exacerbations occurring 3 or more 
times per year; severe impairment of health with severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods have not been 
clinically shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for rheumatoid arthritis, diagnosed as inflammatory 
polyarthritis for the period prior to April 6, 2004 have not 
been met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Code 5002 (2005).

2.  The criteria for an evaluation in excess of 40 percent 
for rheumatoid arthritis, diagnosed as inflammatory 
polyarthritis for the period from April 6, 2004 have not been 
met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Code 5002 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error').  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the record reflects that the veteran was 
provided VCAA notice by way of the May 2004 statement of the 
case, subsequent to the RO's initial adjudication of the 
claim.  Although the veteran was not specifically informed 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, the 
veteran has been provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
regarding his claim for a higher evaluation for inflammatory 
polyarthritis and thus, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  In addition,  the veteran has been afforded 
several VA examinations in connection with his claim for an 
increased rating.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  





II.  Factual Background

A review of the veteran's service medical records reflects 
that the veteran complained of generalized joint pain and 
swelling in both hands and feet in August 1998.  Rheumatoid 
arthritis, symmetric and polyarticular was diagnosed.  Army 
hospital medical reports note that the veteran was treated 
medically for his symptoms and responded well.  Clinical 
findings reflected a quiescence of the veteran's arthritic 
process.  A January 2000 record revealed that the veteran's 
symptoms had essentially resolved with treatment and he had 
no side effects to the medication.  

On VA general medical examination in April 2001, the veteran 
reported that he had arthritis in the fingers, toes, hands, 
and feet which had worsened.  

In a September 2001 rating decision, the RO granted service 
connection for rheumatoid arthritis, claimed as 
polyarthritis, effective May 1, 2001.  At that time, the RO 
noted that the veteran did not report for a scheduled VA 
examination in September 2001.  As a result a 0 percent 
(noncompensable) evaluation was established for the service-
connected condition.  

On VA examination in October 2001, it was noted that the 
veteran had a history of arthritis which began in 1998 during 
active service.  The examiner noted that the veteran was 
treated with steroids and Sulfaslazine.  It as noted that he 
was no better than 50 percent controlled with his current 
medication regimen of Sulfasalazine and Indocin.  He 
demonstrated continued significant swelling of the MCP joint, 
wrists and feet, with morning stiffness lasting three to four 
hours.  Intermittent episodes of severe pain requiring marked 
limitation of all function was also noted.  His functioning 
was generally that of about 50 percent allowing him to only 
be employed part-time in a limited capacity.  He was unable 
to use writing implements for more than an hour.  He 
developed stiffness while sitting and was required to change 
positions often.  On physical examination of his 
musculoskeletal system, the veteran demonstrated fullness of 
the MCP's, MTP's and limited range of motion of the wrist 
without pain.  Bilateral flexion contractures of both elbows 
was noted.  His shoulders were normal.  His knees had small 
effusions, bilaterally with full range of motion.  The hips 
and ankles had some limitation of motion of the MTP's also.  
The examiner indicated that the veteran had ongoing 
inflammatory polyarthritis of three to four years duration, 
presumable sero-negative, rheumatoid without significant 
destruction but with marked limitation of function and drug 
induced systemic lupus erythematosis.  Laboratory studies 
noted a positive rheumatoid factor.  

On VA examination in October 2002, it was noted that the 
veteran complained of recurrent swelling of the small joints 
of both hands, metacarpal phalangeal joints, wrists and feet.  
He reported morning stiffness which lasted 3-4 hours.  
Physical examination demonstrated some fullness of the MCP 
and CP joints with mild limitation in active range of motion 
of the fingers but no pain or weakness.  

On VA examination in March 2004, it was noted that the 
veteran complained of stiffness in his hands in the morning 
for 2 or 3 hours.  He denied any mouth or nasal ulcerations, 
skin rash, fever, chills, night sweats, weight loss, syncopal 
symptoms or GERD.  A history of a right carpal tunnel release 
was noted.  He complained of paresthesias in his hands with 
weakness.  The pain was 10/10, diffusely and was worse in the 
hands.  The veteran related that the pain was worse with 
activity and improved with heat and rest.  It was noted that 
his symptoms severely inhibited his ability to accomplish his 
activities of daily living and normal daily hygiene.  He said 
his condition impaired his ability to work around the house 
due to severe pain.  

On physical examination, 2+ synovitis across the MCP and TIP 
joints was noted.  The veteran had pain on 30 degrees of 
flexion of the MCP joints and 30 degrees of flexion of the 
TIP joints.  He had full range of motion of all of the MCP 
and PIP joints.  Marked loss of motion in both wrists was 
noted with 5 degrees of extension on the right and 10 degrees 
of extension on the left.  He demonstrated 20 degrees of 
flexion on the right and 40 degrees of flexion on the left 
wrist.  He had 10 degrees of both radial and ulnar deviation 
of both wrists.  The veteran showed 3+ synovitis in both 
wrists and 1+ synovitis in both elbows.  The veteran had good 
range of motion of the lower back and good range of motion of 
the hips and knees.  He had 2+ synovitis in both ankles.  He 
had 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion in both ankles.  He had 2+ synovitis across the MTP 
joints with tenderness across all the MTP joints.  He had 
pain on 45 degrees of flexion of all MTP joints.  The veteran 
had moderate loss of grip strength in both hands.  

The examiner indicated that the veteran had an inflammatory 
polyarthritis with an overlap syndrome of rheumatoid 
arthritis and systemic lupus.  His disease was described as 
chronic and debilitating.  It was noted that he was in a 
constant flare-up.  The examiner indicated that he did not 
believe that the veteran had a drug-induced lupus but had an 
overlap syndrome with both lupus and rheumatoid arthritis 
which required aggressive management.  

In May 2004, the RO increased the evaluation for the 
veteran's service-connected rheumatoid arthritis, claimed as 
polyarthritis, to 20 percent disabling, effective May 1, 
2001, the date of his initial claim for service connection.  
In February 2005, the RO increased the evaluation to a rating 
of 40 percent, effective April 6, 2004, based on a treatment 
record showing increased severity.  

Private treatment records were received in December 2004.  
The medical records dated from February 2002 to November 
2004.  A February 2002 consultation report notes that the 
veteran's inflammatory polyarthritis was clinically quiescent 
since the incident during service.  A May 2002 report from an 
office visit noted that the veteran remained clinically 
quiescent.  A treatment record dated on April 6, 2004 shows 
that he recently developed diffuse musculoskeletal discomfort 
involving virtually all of his joints. The veteran had pain 
and swelling involving the small joints of the hands 
including the MCP's as well as the wrists bilaterally.  He 
also had discomfort in the elbows, shoulders, hips and jaw.  
The veteran reported discomfort in the lower extremities but 
with less swelling.  He noted two hours of morning stiffness.  
He denied fevers, rash, weight loss, GI or cardiorespiratory 
symptoms.  Physical examination revealed fullness of the 
MCP's bilaterally.  There was also fullness at the wrists 
with a dorsal tendon sheath effusion on the right.  The lower 
extremities showed some mild puffiness about the ankles.  
Range of motion of the peripheral joints was good.  Skin was 
without inflammatory rash or erythema.  The diagnostic 
impression was inflammatory polyarthritis associated with a 
positive ANA.  A May 2004 medical record notes that the 
veteran's symptoms had significantly improved.  There were 
still smoldering signs of inflammation on examination.  A 
July 2004 report from an office visit showed that the veteran 
began to notice a flare-up approximately 2 to 3 weeks ago.  
He noted involvement of the wrists and hands, as well as the 
right knee, ankles and toes.  Physical examination of the 
musculoskeletal system showed clear-cut joint inflammation 
involving the MCP's and the wrists, bilaterally.  The 
diagnostic impression was inflammatory polyarthritis.  A 
November 2004 medical record notes that his polyarthritis had 
improved.  


III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

While the history of a disability must be considered, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran's disability is evaluated under Diagnostic Code 
(Code) 5002, rheumatoid (atrophic) arthritis. 38 C.F.R. § 
4.71a (2005).  Under this Diagnostic Code, rheumatoid 
arthritis is rated as either an active process or based on 
chronic residuals of the disease.  Rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating; with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Code 5002.   

With regard to the veteran's claim for an initial rating in 
excess of 20 percent for service-connected inflammatory 
polyarthritis prior to April 6, 2004, the Board notes that 
the medical evidence on file essentially shows that the 
veteran had some intermittent episodes of severe pain, 
stiffness and swelling.  On VA exemption in October 2001, it 
was noted that the veteran had ongoing polyarthritis without 
significant destruction but with marked limitation of 
function.  A VA examination conducted the following year 
essentially showed mild limitation of motion with complaints 
of stiffness.  Private treatment records during this period 
generally show that although he was maintained on medication 
to treat intermittent pain and swelling, the veteran's 
symptoms of inflammatory polyarthritis were clinically 
quiescent since service.  The veteran's inflammatory 
polyarthritis has been evaluated an active process.  In this 
case, the medical evidence shows no more than one or two 
exacerbations a year in a well-established diagnosis as 
required for a 20 percent disability rating during this 
period.  In addition, the record does not reflect that the 
veteran's symptoms were productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year as required for a higher 40 percent evaluation during 
the period prior to April 2004.  

With respect to the period from April 6, 2004, the Board 
notes that private treatment records note several episodes of 
flare-ups of his inflammatory polyarthritis which required 
treatment with steroids and other medication to address his 
symptoms.  During this time period , medical records noted 
that he had diffuse musculoskeletal discomfort which involved 
virtually all of his joints.  A VA examination which was 
conducted during one of his flare-ups noted that his disorder 
was chronic and debilitating at that time.  Such findings 
more nearly approximate symptoms productive of a definite 
impairment of health or incapacitating exacerbations 
occurring 3 or more times per year.  However, the medical 
records specifically note that the veteran has not suffered 
weight loss, anemia productive of severe impairment of health 
or severely incapacitating exacerbations occurring 4 or more 
times per year as required for a higher 60 percent 
evaluation.  

The Board has considered the veteran's contentions, to 
include his contentions concerning pain, but the objective 
medical evidence shows that the veteran's impairment from the 
disability does not more nearly approximate criteria for a 
higher rating during the respective periods considered .  The 
Board has considered all potentially applicable criteria, but 
has found no schedular basis for assigning a higher 
evaluation.  In sum, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a higher schedular evaluation.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that the veteran's 
inflammatory polyarthritis has necessitated frequent periods 
of hospitalization or resulted in functional impairment not 
contemplated by the applicable schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not warranted.  



ORDER

Entitlement to an initial rating in excess of 20 percent for 
inflammatory polyarthritis prior to April 6, 2004 is denied.  

Entitlement a rating in excess of 40 percent for inflammatory 
polyarthritis from April 6, 2004 is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


